                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-1153-DMG (AFMx)                                     Date     November 12, 2019

Title Michael Grecco Productions, Inc. v. Shutterstock, Inc. et al.                  Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE


       On August 8, 2019, the Court ordered the parties participate in a mediation conference.
[Doc. # 32.] As required by the Court's August 8, 2019 Order, a joint status report re settlement
was due seven (7) days after the mediation conference. To date, a joint status report re
settlement has not been filed.

        IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than November
26, 2019, why sanctions should not be imposed for failure to comply with the Court’s Order.
The filing of a joint status report re settlement by the deadline will be deemed a satisfactory
response.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
